Citation Nr: 0826884	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  98-04 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Entitlement to service connection for an eye disability.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office.  

In March 1998, the veteran testified at a personal hearing at 
the RO.  A transcript of the hearing is associated with the 
claims file.  

This appeal was previously before the Board in August 2006, 
at which time entitlement to service connection for 
psychiatric and eye disorders was denied.  That decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  The record contains a Joint Motion for 
Remand, dated in February 2008, wherein the veteran's 
attorneys and the VA General Counsel agreed to request remand 
of the veteran's claim.  In March 2008, a CAVC order was 
issued, remanding the veteran's claim for reasons explained 
herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  


REMAND

The February 2008 Joint Motion indicates that a remand is 
required in this case due to perceived deficiencies in the 
Board's analysis as provided in the August 2006 decision, and 
for compliance with the statutory duty to assist.

The veteran is seeking entitlement to service connection for 
psychiatric and eye disabilities, which he attributes to a 
head injury he incurred during service in November 1972.  The 
veteran has asserted that the alleged in-service head injury 
caused his current psychiatric disorder and vision loss.  

As to the veteran's claim for a psychiatric disability, the 
Joint Motion noted the veteran testified that he was 
hospitalized during service for one and a half months for 
psychiatric treatment.  The Joint Motion also noted that the 
treatment records from this hospitalization are not of record 
or otherwise accounted for by VA, and that VA should attempt 
to secure these records pursuant to its duty to assist the 
veteran in the development of his claim.  

The Board notes that the evidentiary record contains the 
veteran's service medical records, including records of a 14-
day hospitalization for treatment of bronchitis and a 
personality disorder, which do not mention or refer to a 
previous hospitalization for psychiatric treatment.  
Nonetheless, on remand, the RO will be requested to search 
for and obtain these records.  

Similarly, the Board notes that there is no contemporaneously 
recorded, credible evidence of any head injury in service, to 
which the veteran's current psychiatric disorder and vision 
loss can be attributed.  Nonetheless, the veteran maintains 
that he incurred an injury to his head on November 3, 1972.  
In fact, a June 1974 VA examination report reflects the 
veteran reported that, after the injury, he fell unconscious 
and was hospitalized for one month, during which time it was 
found that he had lost vision in his left eye and had foggy 
vision in his right eye for some time.  At that examination, 
the veteran also reported that he was restrained in a 
straight-jacket during that hospitalization, which he 
previously testified occurred during his hospitalization for 
psychiatric treatment.  

Based on the veteran's statements, it appears that the 
hospitalization referred to in the June 1974 VA examination 
report is the same hospitalization the veteran alleges to 
have had for psychiatric treatment.  Therefore, although not 
indicated by the Joint 


Motion, the Board finds that a remand is also warranted for 
the veteran's claim for an eye disability, as the records 
being sought may assist the veteran in substantiating both of 
his service connection claims.  

In addition, during the pendency of this appeal, in March 
2006, the Court of Appeals for Veterans Claims issued a 
decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that enhanced VCAA notice may be 
needed in certain claims for compensation.  The Board is 
confident that the RO will effectuate the requirements of the 
Court in this matter.

For the foregoing reasons, the Board concludes that this case 
must be remanded to the RO in accordance with due process 
concerns, and in order to undertake additional evidentiary 
development, as indicated in the CAVC remand.

1.	Contact the veteran and request he 
provide additional information 
regarding his hospitalization during 
service for psychiatric treatment, as 
well as the hospitalization that 
occurred after the alleged in-service 
head injury where he was found to have 
decreased vision.  

a.	The veteran should provide as 
much detailed information as 
possible, to include months, 
years, the name of hospital(s), 
and his unit of assignment at 
the time, in order for the RO to 
conduct a meaningful search for 
these records.  

b.	If the veteran does not respond 
or is unable to provide any 
additional information, he has 
reported that the in-service 
head injury occurred at Ft. 
Jackson, South Carolina, on 
November 3, 1972, and a search 
should be conducted using this 
information.  

2.	Thereafter, conduct a search for 
treatment records from the veteran's 
claimed hospitalizations for (1) 
psychiatric treatment for one and a 
half months during service and (2) 
treatment for one month following the 
alleged head injury where the veteran 
was found to have decreased vision.  
All records received should be 
associated with the claims file.  All 
negative responses and unsuccessful 
attempts should be fully documented in 
the claims file, and a memorandum of 
unavailability should be prepared.  

3.	After the development above has been 
completed to the extent possible, 
reexamine the claims file to determine 
whether any supplementary development 
is warranted including, but not limited 
to, obtaining any outstanding treatment 
records or whether an additional a VA 
examination is necessary.

4.	Thereafter, the issues on appeal should 
be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


